ATTORNEY GENERAL OF TEXAS
                                             GREG        ABBOTT




                                               February 52004



Mr. Michael W. Behrens, P.E.                            Opinion No. GA-0143
Executive Director
Texas Department of Transportation                      Re: Whether proceeds from the sale of an agency’s
125 East 11th Street                                    salvage or surplus personal property, originally
Austin, Texas 78701-2483                                purchased with revenues constitutionally dedicated
                                                        to highway purposes, may be placed in the state’s
                                                        general revenue fund (RQ-0082-GA)

Dear Mr. Behrens:

        On behalf of the Texas Department of Transportation (“TxDOT”), you ask whether revenue
derived from selling TxDOT personal property purchased with revenues constitutionally dedicated
to highway purposes, may be placed in the general revenue fund under Government Code section
2175.134(a), as amended in 2003, and whether the amendment to this provision was improperly
implemented before it became law.’

         Government Code chapter 2 175 governs the sale of a state agency’s salvage or surplus
property. Under the chapter, salvage property is personal property with no value for the purpose for
which it was originally intended. TEX. GOV’T CODE ANN. 8 2 175.001(3) (Vernon Supp. 2004).
Surplus property may be new or used personal property that exceeds the agency’s needs. Id. tj
2175.001(4). Section 2 175.134(a) formerly provided that proceeds from the sale of a state agency’s
surplus and salvage property were to be “deposited to the credit of the appropriate appropriation item
of the state agency for which the sale was made.” See Act of May24,2001,77th        Leg., R.S., ch. 8 16,
8 1,200l Tex. Gen. Laws 1601, 1603 (codified as TEX. GOV’T CODEANN. 9 2175.134 and other
sections of chapter 2175), Act of May 13,1947,5Oth Leg., R.S., ch. 289,§ 1, 1947 Tex. Gen. Laws
492, 493 (amending surplus property statute to allocate proceeds of sale to fund or account from
which property was purchased) (former TEX. REV. CIV. STAT. ANN. art. 666 (Vernon 1925)). After
recent amendment, section 2 175.134 now provides that such sale proceeds “shall be deposited to the
credit of the general revenue fund of the state treasury.” See Act of June 1,2003,78th Leg., R-S.,
ch. 309, 9 7.29, 2003 Tex. Gen. Laws 1295, 1304-05 (amending TEX. GOV’T CODE ANN. §
2175.134(a)). You ask whether the amendment is constitutional as applied to TxDOT personal
property purchased with the revenues that the Texas Constitution dedicates to highway construction,



        ‘Letter fromMichael W. Behrens, P.E., Executive Director, Texas Department of Transportation, to Honorable
Greg Abbott, Texas Attorney General (July 23,2003) (on file with Opinion Committee) [hereinafter Request Letter].
Mr. Michael W. Behrens, P.E. - Page 2                   (GA-0143)




maintenance, and related purposes. See Request Letter, supra note 1; TEX. CONST. art. VIII, 9 0 7-a,
7-b. You do not contend that the amendment is unconstitutional in any other respect. See Request
Letter, supra note 1.

         Texas Constitution article VIII, section 7-a, adopted in 1946, dedicates to highway purposes
the net revenues “derived from” motor vehicle registration fees, and certain taxes on motor vehicle
fuels and lubricants. See TEX. CONST. art. VIII, 0 7-a.2 The constitutionally dedicated revenues
“shall be used for the sole purpose of acquiring rights-of-way, constructing, maintaining, and
policing such public roadways, and for the administration of such laws as may be prescribed by the
Legislature pertaining to the supervision of traffic and safety on such roads.” Id. The constitution
also dedicates federal revenues that reimburse the state for expenditures of funds “that are
themselves dedicated for acquiring rights-of-way and constructing, maintaining, and policing public
roadways.” See id. 6j7-b; TEXASLEGISLATIVE        COUNCIL, ANALYSES OFPROPOSED CONSTITUTIONAL
AMENDMENTS       15-16 (1988).

         You assert that “[tlhe vast majority of the state highway fund . . . has been funded with
constitutionally dedicated revenues,” and that “the vast majority of personal property purchased by
TxDOT for use in connection with the constitutionally mandated purposes” has been funded with
constitutionally   dedicated revenues.3 When TxDOT property purchased with constitutionally
dedicated funds is sold, you believe that the proceeds should be placed in the highway fund and that
placing the proceeds in the general revenue fund diverts constitutionally dedicated funds, contrary
to Texas Constitution article VIII, section 7. See TxDOT Brief, supra note 3. This section provides
that “[tlhe Legislature shall not have power to borrow, or in any manner divert from its purpose, any
special fund that may, or ought to, come into the Treasury.” TEX. CONST. art. VIII, 6 7. Money


         ‘Article VIII, $ 7-a provides

                    Subject to legislative appropriation, allocation and direction, all net revenues remaining after
        payment of all refunds allowed by law and expenses of collection derived from motor vehicle
        registration fees, and all taxes, except gross production and ad valorem taxes, on motor fuels and
        lubricants used to propel motor vehicles over public roadways, shall be used for the sole purpose of
        acquiring rights-of-way, constructing, maintaining, and policing such public roadways, and for the
        administration of such laws as may be prescribed by the Legislature pertaining to the supervision of
        traffic and safety on such roads; and for the payment of the principal and interest on county and road
        district bonds or warrants voted or issued prior to January 2, 1939, and declared eligible prior to
        January 2,1945, for payment out of the County and Road District Highway Fund under existing law;
        provided, however, that one-fourth (l/4) of such net revenue from the motor fuel tax shall be allocated
        to the Available School Fund; and, provided, however, that the net revenue derived by counties from
        motor vehicle registration fees shall never be less than the maximum amounts allowed to be retained
        by each County and the percentage allowed to be retained by each County under the laws in effect on
        January 1,1945. Nothing contained herein shall be construed as authorizing the pledging of the State’s
        credit for any purpose.

TEX.CONST.art VIII, 5 7-a.

          3See Brief from Richard Monroe, General Counsel, Texas Department of Transportation,        to Michael W.
Behrens, P.E., Executive Director, Texas Department ofTransportation, at 4 (July l&2003) (attached to Request Letter)
(on file with the Opinion Committee) [hereinafter TxDOT BriefJ.
Mr. Michael W. Behrens, P.E. - Page 3          (GA-0143)




constitutionally dedicated to a particular purpose cannot be allocated to any other purpose. Id.; see
also GulfIns. Co. v. James, 185 S.W.2d 966, 971 (Tex. 1945), Brazos River Conservation &
Reclamation Dist. v. McGraw, 91 S.W.2d 665,674 (Tex. 1936).

         The answer to your first question depends on whether article VIII, sections 7-a and 7-b,
properly construed, dedicate to highway purposes the proceeds from the sale of an agency’s salvage
and surplus personal property originally purchased with constitutionally dedicated funds. When
construing a constitutional provision we must attempt to give it the effect the makers and adopters
intended. Doody v. Ameriquest Mort. Co., 49 S.W.3d 342,344 (Tex. 2001). It is presumed that the
constitution’s language was carefully selected, and its words should be construed as they are
generally understood.     Spradlin v. Jim Walter Homes, Inc., 34 S.W.3d 578, 580 (Tex. 2000).
Consequently, we “must rely heavily on its literal text and must give effect to its plain language.”
Doody, 49 S.W.3d at 344.

         Article VIII, sections 7-a and 7-b dedicate certain taxes, fees, and federal funds, which must
be used for certain highway purposes. The provisions are silent about any other revenue source. To
include within the provisions a dedication of proceeds derived from the sale of agency personal
salvage or surplus property would introduce an entirely different concept from taxes, fees and federal
funds. We may add words to a constitutional or statutory provision only as necessary to achieve
clear intent. Mauzy v. Legislative Redistricting Bd., 471 S.W.2d 570, 573 (Tex. 1971); see also
office of Attorney General of Texas v. Lee, 92 S.W.3d 526, 529 (Tex. 2002) (applying rule to
statutory provision). Article VIII, sections 7-a and 7-b do not evidence an intent to dedicate any
revenue sources other that the enumerated taxes, fees, and federal funds.

          We may also consider constitutional provisions and amendments that relate to the same
subject matter and construe them in light of each other. Doody, 49 S.W.3d at 344. Comparing other
constitutional dedications of revenue we note that article VIII, sections 7-a and 7-b do not create or
refer to a special constitutional fund as is common with other constitutional dedications.         For
example, article III establishes several limited-use funds initiated by bond issues. See, e.g., TEX.
CONST.art. III, 8 5 49-b (creating Veterans’ Land Fund), 49-e (creating the Texas Park Development
Fund), 50-c (creating Farm and Ranch Loan Security Fund). Article VII establishes funds for
educational purposes such as the permanent school fund and the permanent university fund. Id. art.
VII9 09 5( a> (creating permanent school fund and requiring interest .derived from it be applied
annually to the support of public free schools), 11 (establishing the permanent university fund and
restricting income to university purposes). Article XVI, section 70 establishes the Texas Growth
Fund as a trust fund for state education funds and pension systems. Id. art. XVI, 8 70.

          Article VIII, sections 7-a and 7-b revenues, on the other hand, are held in the state highway
fund, which was created by statute prior to the adoption of article VIII, section 7-a. See Tex. Att’y
Gen. Op. No. JM-323 (1985) at 2 (tracing state highway fund to Act of March 15, 1917,35th Leg.,
R.S., ch. 190,§ 23,1917 Tex. Gen. Laws 416,424-25). The state highway fund contains funds from
statutorily dedicated sources as well as constitutionally dedicated revenues. See, e.g., TEX. GOV’T
CODEANN. 8 8 4 11.145 (Vernon Supp. 2004) (fees for conducting DNA analysis), 442.0065 (money
from sales of guidebook); TEX. OCC. CODEANN. 6 2301.156 (Vernon 2004) (civil penalties for
Mr. Michael W. Behrens, P.E. - Page 4          (GA-0143)




violations of chapter concerning sale or lease of motor vehicles).   As we have previously described
the state highway fund

               The state highway fund therefore is not a constitutional fund in its
               entirety. It consists of funds dedicated to highway purposes by the
               constitution as well as funds statutorily required to be placed in the
               highway fund.        It thus can be described as a collection of
               constitutional and non-constitutional   funds.

Tex. Att’y Gen. Op. No. JM-323 (1985) at 2. Consequently, although formerly the proceeds from
the sale of TxDOT salvage or surplus property may have been deposited into the state highway fund
by statute, that alone does not establish that such proceeds are constitutionally dedicated.

         In contrast with article VIII, sections 7-a and 7-b, some constitutional provisions expressly
dedicate proceeds from the sale of property. Article VII, section 4 requires the land allocated to the
Public Free School Fund to be sold and the proceeds to be used to purchase other land or invested
by the treasurer. See TEX. CONST.art. VII, 6 4. The “principal arising from the sale of the lands”
is the permanent school fund. Id. 8 5. Similarly, article VII, section 11 provides in part that

                        In order to enable the Legislature to perform the duties set
                forth in the foregoing Section, [requiring the legislature to establish
                and provide for the maintenance, support, and direction of the
                University of Texas] . . . all lands and other property heretofore set
                apart and appropriated for the establishment and maintenance of the
                University of Texas, together with all the proceeds of sales of the
                same. . . shall constitute and become a Permanent University Fund.

Id. art. VII, 0 11 (emphasis added). The dedications of sale proceeds in article VII, sections 4 and
11 were in the constitution as adopted in 1876. See id. art. VII, 0 4 historical note (Vernon 1993)
[Act ofMay21,1985,69th       Leg., R.S., S.J.R. No. 21,1985 Tex. Gen. Laws 3361,3361-621; id. art.
VII, 3 11 historical note (Vernon 1993) [Act of April 25,1931,42d      Leg., R.S., S.J.R. No. 26, 1931
Tex. Gen. Laws 914,914- 151. Consequently, when article VIII, section 7-a was added in 1946, and
section 7-b in 1986, the makers and voters had before them the example of the constitutional
provisions for the Public Free School Fund and the Permanent University Fund, which expressly
dedicate proceeds from the sale of property. That article VIII, sections 7-a and 7-b do not similarly
expressly dedicate sale proceeds must be afforded weight. See Cameron v. Terre11 & Garrett, Inc.,
618 S.W.2d 535,540 (Tex. 1981) (as it is presumed that every word in a statute was chosen with a
purpose, it is also presumed that every word excluded from a statute was excluded for a purpose).

        There have been few decisions construing what revenues should be included in the article
VIII, sections 7-a and 7-b dedication of revenues from registration fees, motor fuel taxes, and
federal funds. One court has held that interest earned on constitutionally dedicated funds becomes
part of the fund and like the fund may not be diverted to unauthorized purposes. See Lawson v.
Baker, 220 S.W. 260, 272 (Tex. Civ. App.-Austin          1920, writ refd).    In Lawson, the court
Mr. Michael W. Behrens, P.E. - Page 5                  (GA-0143)




determined that the mere deposit of constitutionally         dedicated funds awaiting investment or
disbursement does not interfere with their constitutional application and is not an unconstitutional
diversion under article VIII, section 7. Id. at 272. The court held, however, that interest is an
accretion on principal, and becomes a part of it, so that interest earned on constitutionally dedicated
funds must also be used for constitutional purposes.          Id. Based on Lawson, this office has
determined that the interest on the constitutionally dedicated highway funds may not be diverted to
the general revenue fund. Tex. Att’y Gen. Op. No. JM-321 (1985) at 3-4. Conversely, we have
determined that interest earned on nonconstitutional        funds in the state highway fund may be
appropriated for general revenue purposes. Tex. Att’y Gen. Op. No. JM-323 (1985). However,
under Lawson, interest merely represents fund growth and should not be considered separately fi-om
it for constitutional dedication purposes. The reasoning in Lawson sheds little light on whether
article VIII, sections 7-a and 7-b dedicate the proceeds from property sold as salvage or surplus
property that was purchased for highway purposes with constitutionally dedicated funds.

         Attorney general opinion DM-370 addressed an issue similar to the one before us-the
disposition of oil and gas royalties attributable to highway right-of-way property purchased with
constitutionally dedicated mnds.4 It concluded that article VIII, section 7-a did not apply to the oil
and gas royalties “received for the depletion of real property, which in this case was purchased
with money from the special fund.” Tex. Att’y Gen. Op. No. DM-370 (1995) at 6. The opinion in
DM-370 noted that article VIII, section 7-a on its face dedicates only net revenues from motor
vehicle registration fees and gasoline taxes and does not refer to proceeds on land purchased with
those fees and revenues, while other constitutional provisions such as article VII, sections 4 and 11
expressly dedicated proceeds from the sale of property. Id. Because article VIII, section 7-a does
not include comparable language, attorney general opinion DM-370 concluded

                  If the legislature had wished to propose to the electorate a
                  constitutional amendment that dedicated proceeds received for the use
                  of land purchased with motor vehicle registration fees and revenues
                  from the gasoline tax, it clearly could have done so. In the absence
                  of such a provision, we conclude that article VIII, section 7-a does
                  not require the department to credit to the special fund created in
                  article VIII, section 7-a oil and gas royalties received for the
                  depletion of highway rights-of-way acquired with money from the
                  special fund.

Tex. Att’y Gen. Op. No. DM-370 (1995) at 7.

        For the same reasons, we conclude that the dedications of certain taxes, fees, and federal
funds in article VIII, sections 7-a and 7-b cannot be construed to include the proceeds received from



          4Although the requestor referred to specific properties that were acquired with non-dedicated tids, he also
asked the following general question: “[Wlhether income from land purchased with constitutionally dedicated funds must
be credited to the constitutional fund.” Tex. Att’y Gen. Op. No. DM-370 (1995) at 2. The opinion addressed the general
question.
Mr. Michael W. Behrens, P.E. - Page 6                  (GA-0143)




the sale of agency salvage or surplus personal property. Had the promulgators of section 7-a
intended that proceeds from the sale of agency personal property purchased with constitutionally
dedicated funds be also subject to the same dedication, they could have said so. Instead, section 7-a
expressly dedicates only revenues from certain sources, registration fees and motor fuel taxes, to be
used for highway purposes. And under Lawson, interest on such fees and taxes, earned prior to
disbursement for constitutional purposes, is also constitutionally dedicated. But the dedications in
article VIII, sections 7-a and 7-b do not include the proceeds from the sale of agency salvage or
surplus personal property.

        A number of state constitutions have dedicated vehicle and fuel taxes to highway purposes.
See 2 GEORGED. BRADENET AL., THECONSTITUTION             OF THESTATEOFTEXAS: AN ANNOTATED
AND COMPARATIVE      ANALYSIS6 18 (1977). The courts and attorneys general of some of these states
have considered whether a constitutional dedication of funds for highway purposes also applies to
property purchased with dedicated revenues and concluded that the constitutional dedication does
attach to such property and its proceeds. See, e.g., Craig County Excise Bd. v. Texas-Empire Pipe
Line Co., 159 P.2d 1003 (Okla. 1945); Mich. Att’y Gen. Op. No. 6608 (1990); Or. Att’y Gen. Op.
No. 7662 (1978).

         In Craig County Excise Board, the Supreme Court of Oklahoma considered whether certain
county funds should be placed in the county general fund or the county highway fund, which
consisted of gasoline excise taxes designated for highway purposes. The money had been derived
from selling condemned equipment, renting county road machinery, and performing services for
another political subdivision.   See Craig County Excise Bd., 159 P.2d at 1003. The Oklahoma
Constitution includes an anti-diversion provision stating that “no tax levied and collected for one
purpose shall ever be devoted to another purpose,” id. at 1004 (quoting OKLA. CONST.art. X, 0 19)’
and the court concluded that this provision “extends to money in restoration or reimbursement to
such fund for moneys expended therefrom.” Id. The court based its decision by analogizing with
Oklahoma’s constitutional limitation on governmental use of borrowed funds to specified purposes.
See id. at 1005 (citing Protest of Reid, 15 P.2d 995,998 (Okla. 1932)).

         The Oregon attorney general has interpreted a state constitutional provision stating that “[tlhe
proceeds from any tax levied” on motor vehicle fuels and “the proceeds from any tax or excise levied
on the ownership, operation or use of motor vehicles” shall be used exclusively to construct,
improve, repair, maintain, operate, and police public highways? See, e.g., Or. Att’y Gen. Op. Nos.
8250 (1997) (use of dedicated highway funds to generate revenue for nonhighway purposes violates
constitution), 6329 (1989) (p roceeds of highway fund may not be used to fund voter registration
functions of Motor Vehicles Division). Analogizing to interest, the Oregon attorney general has
concluded that rents and profits from property purchased with constitutionally dedicated money
are likewise constitutionally dedicated. Or. Att’y Gen. Op. Nos. 7662 (1978) at 2 (but determining
that fines from prosecution of traffic offenses are not constitutionally dedicated), 7445 (1977) at 5
(determining that income from property purchased with dedicated funds is also dedicated).



          ‘That provision is now article IX, section 3a of the Oregon Constitution,   which replaced former article IX,
section 3. See OR. CONST.art. IX, 0 3a.
Mr. Michael W. Behrens, P.E. - Page 7           (GA-0143)




However, the proceeds from a salvage or surplus personal property is unlike income generated by
real property.

        A Michigan attorney general opinion also concluded that the constitutional dedication of
funds to highway purposes applied to property purchased with the dedicated funds. See Mich. Att’y
Gen. Op. No. 6608 (1990) (construing Michigan Constitution article IX, section 9, providing that
certain taxes “be used exclusively for transportation purposes as set forth in this section”). The
Michigan attorney general rejected “[a] strict, literal reading” of the constitutional provision as
limiting the restrictions to the tax revenues expressly mentioned. Id. at 4. Instead, the opinion relied
on Craig County Excise Board, and other decisions determining that interest and income on property
purchased with dedicated funds are likewise subject to the dedication. Id. at 6. Consequently, the
opinion determined that property purchased with funds constitutionally restricted to transportation
purposes could not be conveyed for less than fair market value to another governmental entity that
would use the property for other purposes. See id.

        None of these cases from other jurisdictions inform the issue here. The proceeds from the
sale of salvage or surplus personal property purchased by TxDOT for highway purposes are not
analogous to interest or rent. Personal property purchased for highway purposes is generally not
purchased for the purpose of generating a profit or return. As in Texas attorney general opinion DM-
370, we rely on the plain language of sections 7-a and 7-b, and conclude that their dedications do
not include the proceeds from the sale of agency salvage or surplus personal property.

        The TxDOT Brief expresses the concern that reliance on the literal language of section 7-a
would defeat its intent because the Legislature could require TxDOT to purchase then sell real or
personal property:

                The legislature has the power through the appropriations process to
                require TxDOT to sell property, including property purchased with
                constitutionally dedicated revenues . . . . [I]f the legislature can order
                the sale of property purchased with constitutionally             dedicated
                revenues, and if the legislature can then redirect the proceeds to
                general revenue, the purposes of Article VIII, Sections 7-a and 7-b,
                can be thwarted.

TxDOT Brief, supra note 3, at 7.

         However, that hypothetical situation goes beyond your question as you have presented it. A
statute is not facially invalid simply because it could be unconstitutionally applied to hypothetical
facts that have not yet arisen. Texas Boll Weevil Eradication Found., Inc. v. Lewellen, 952 S.W.2d
454,463 (Tex. 1997). Moreover, courts reviewing an as-applied challenge must evaluate how the
statute operates in practice against the complaining party. Texas Mun. League Intergovernmental
Risk Pool v. Texas Workers Comp. Comm’n, 74 S.W.3d 377, 381 (Tex. 2002). It has not been
suggested that the amendment to Government Code section 2 175.134(a) is a subterfuge to defeat the
constitutional dedication of revenues, or has been applied to property purchased with dedicated
Mr. Michael W. Behrens, P.E. - Page 8          (GA-0143)




revenue but never used for constitutional purposes. Finally, it is important to note the limits of our
opinion-that    article VIII, section 7-a and 7-b do not dedicate the proceeds from the sale of agency
salvage or surplus personal property. As noted previously, interest on dedicated funds accruing prior
to expenditure for constitutional purposes is likewise subject to constitutional dedication. Tex. Att’y
Gen. Op. No. JM-321 (1985) at 3-4. Our opinion does not extend to real property or property
producing income or other gains. We reserve any question not presented by the facts suggested here.
Accordingly, Government Code section 2 175.134(a) as amended by the Seventy-eighth Legislature
is not unconstitutional    as applied to the proceeds from the sale of salvage or surplus personal
property purchased with revenues constitutionally dedicated to highway purposes under the facts
presented here.

         Secondly, you ask whether section 2 175.134, as amended by the Seventy-eighth Legislature,
applied to the proceeds of the April 2003 auction of state personal property. You state that the
Texas Building and Procurement Commission notified TxDOT on May 27, 2003, that it would
deposit the proceeds from the April auction of state personal property, including purchases made
with constitutionally dedicated revenues, into the general revenue fund. Request Letter, supra note
1, at 2.

         The Legislature amended section 2175.134(a), effective June 18, 2003, to provide for
crediting to the general revenue fund proceeds from the sale of surplus and salvage property. See
Act of June 1,2003,78th Leg., R.S., ch. 309, §§ 7.29, 11 .Ol ‘2003 Tex. Gen. Laws 1295, 1304-05,
1309. The bill amending section 2 175.134 provides that “[tlhe changes in law made by this article
[article 71 to Chapter 2 175, Government Code, apply only to surplus and salvage property of the state
sold on or after September 1,2003.” See id. 0 7.38,2003 Tex. Gen. Laws at 1306. The amended
version of section 2175.134 did not apply to the proceeds of state personal property sold in April
2003, or at any time before September 1’2003.

        The Seventy-eighth Legislature also adopted House Bill 7, effective June 21,2003, which
made supplemental appropriations to state agencies and also reduced current appropriations. See Act
of June 1,2003,78th Leg., R.S., ch. 13 11, $9 1,2,2003 Tex. Gen. Laws 4796,4809 (appropriating
funds to Health and Human Services Commission and Department of Health). Section 20(a) of
House Bill 7 amended a section of the 2001 general appropriations act that appropriated receipts
from the sale of surplus property to the agency holding the property. See General Appropriations
Act, 77thLeg., R.S., ch.1515,§ 8.04,2001 Tex. Gen. Laws 5411,6310, amended by Act ofJune 1,
2003’78th Leg., R.S., ch. 13 1 1, 9 20a, 2003 Tex. Gen. Laws 4796,4808. The amendment provides
that “[nlotwithstanding   Section 8.04, page IX-67, Chapter 15 15, Acts of the 77th Legislature,
Regular Session, 2001 (the General Appropriations Act),” all receipts from the sale of surplus or
salvage property “received by a state agency during the state fiscal year ending August 3 1, 2003,
shall be deposited to undedicated general revenue.” See Act of June 1,2003, 5 20(a), 2003 Tex.
Gen. Laws at 4808.

         The amendment to the General Appropriations Act of 2001 by House Bill 7 section 20(a) was
inconsistent with the language of Government Code section 2 175.134 as it read prior to September
 1’2003. General laws may not be adopted, repealed, or amended by a general appropriations act.
Mr. Michael W. Behrens, P.E. - Page 9            (GA-0143)




See TEX. CONST.art. III, 5 35; Strake v. Court ofAppeals, 704 S.W.2d 746 (Tex. 1986)’ Moore v.
Sheppard, 192 S.W.2d 559 (Tex. 1946),Linden v. Finley, 49 S.W. 578 (Tex. 1899); Tex. Att’y Gen.
Op. Nos. MW-585 (1982)’ MW-5 1 (1979). A rider that attempts to alter existing substantive law
is a matter of general legislation that may not be included in a general appropriations act. Thus, a
rider that amends, modifies, repeals, or conflicts with existing general law or that attempts to nullify
a constitutional provision other than article III, section 3 5, is invalid. To the extent that section 20(a)
of House Bill 7 attempts to amend Government Code section 2 175.134, it is invalid. The Texas
Building and Procurement Commission did not have authority to deposit the proceeds from the April
auction of state personal property into the general revenue fund.
Mr. Michael W. Behrens, P.E. - Page 10        (GA-0143)




                                      SUMMARY

                       Proceeds from the sale of agency salvage or surplus personal
               property purchased with funds dedicated to highway purposes by
               Texas Constitution      article VIII, sections 7-a and 7-b are not
               themselves    constitutionally    dedicated   to highway   purposes.
               Accordingly,   proceeds fi-om the sale of agency salvage or surplus
               property that was purchased with revenues constitutionally dedicated
               to highway purposes and sold on or after September 1’2003 may be
               placed in the general revenue fund.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee